In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-15-00023-CR



             JESSICA BOYETT, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 6th District Court
                Lamar County, Texas
                Trial Court No. 25505




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                          ORDER

        Court reporter Anna M. Upchurch recorded the trial court proceedings in appellate cause

number 06-15-00023-CR, styled Jessica Boyett v. The State of Texas, trial court cause number

25505 in the 6th Judicial District Court of Lamar County, Texas. The reporter’s record was

originally due in this matter April 6, 2015. That deadline was extended twice by this Court on

Upchurch’s request, resulting in the most recent due date of June 5, 2015. Upchurch has now filed

a third request seeking an additional extension of the filing deadline.

        The Texas Rules of Appellate Procedure establish that “trial and appellate courts are jointly

responsible for ensuring that the appellate record is timely filed.” TEX. R. APP. P. 35.3(c). The

Rules further instruct that an “appellate court may enter any order necessary to ensure the timely

filing of the appellate record.” Id. In furtherance of our responsibilities established by the Rules,

we find we must take steps to ensure that the record in this case is filed in a reasonable amount of

time.

        Therefore, we overrule Upchurch’s third request for an extension of the filing deadline and

hereby order her to file the reporter’s record in cause number 06-14-00023-CR, styled Jessica

Boyett v. The State of Texas, trial court cause number 25505 in the 6th Judicial District Court of

Lamar County, Texas, to be received by this Court no later than Monday, July 6, 2015.

        If the reporter’s record is not received by July 6, we warn Upchurch that we may begin

contempt proceedings and order her to show cause why she should not be held in contempt of this

Court for failing to obey its order.




                                                 2
      IT IS SO ORDERED.


                          BY THE COURT

Date: June 9, 2015




                            3